Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of 1-3 in the reply filed on 10/18/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2 and 3 recites the limitation "the resin" in line 10 of claim 1, and line 2 of claim 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims recite a matrix being thermoplastic polymer but do not recite a resin prior to referring to the resin as “the resin”.  It is not clear if “the resin” is the thermoplastic polymer or a different resin.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 recites the fiber area weight of each one of the multiple tow yarns is larger than or equal to 70 gsm and is less than or equal to 100 gsm.  Claim 2 is dependent on claim 1 and claim 1 recites the same limitation and therefore claim 2 fails to further limit claim 1. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda  (JP2001226850 – machine translated and JP patent).


Takeda teaches a thermoplastic resin is applied to the fibers.  The fibers are filaments that are 1000-3000 and are spread and widened which is equated with multiple fibers unidirectionally arranged within the matrix.
Takeda teaches a lightweight fabric. The basis weight is preferably less than 250 gsm and the examples teach the basis weights are 80 gsm in examples 2 and 3 and 66 gsm in example 4 which is within the claimed range of 70-160 gsm and anticipates the claim.
Takeda teaches the percentage of resin impregnating the fabric is 30-60%.  Takeda teaches a thermoplastic resin emulsion is applied. 
Takeda teaches the weft yarn preferably has a yarn width of 3 mm or more which is in the range of thinner than or equal to 100 cm.  Table 1 (of the JP document) shows the mm of the yarns is 20 mm which is also in the claimed range of less than 100 cm.
As to claim 2, Takeda teaches a lightweight fabric. The basis weight is preferably less than 250 gsm and the examples teach the basis weights are 80 gsm in examples 2 and 3 and 66 gsm in example 4 which is within the claimed range of 70-160 gsm.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda  (JP2001226850 – machine translated and JP patent).
As to claim 3, Takeda teaches the percentage of resin impregnating the fabric is 30-60%.  Takeda teaches a thermoplastic resin emulsion is applied. Takeda’s resin amount overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


Claim 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Muzzy et al (US 5171630) in view of Ono et al (US 20170241074).
Muzzy is directed to an improved flexible towpreg which comprises reinforcing filaments and matrix forming material.  The method of making comprises spreading the reinforcing filament to expose individually all of the reinforcing filaments, coating the filaments, cooling the filaments (ABST).  Muzzy teaches the width of the towpreg is about 1/8 to ½ inch. The tow of filaments is spread to a thickness of about 1 inch (2.54 cm) as shown in Fig. 9.  2.54 cm is in the range of less than 100 cm (col. 7, lines 38-59).
Muzzy teaches the matrix resin is thermoplastic (col. 8, lines 22-30).  Muzzy teaches the amount of resin used is typically over 25% by volume.  Example 1 teaches the fiber content is 60% by volume which would be a resin content of 40% by volume and in the claimed range of 30% to 50%.  The claims do not recite if the percentage of resin is in weight percent or volume percent.
Muzzy teaches the towpregs can be woven (col. 8, lines 5-10).
Muzzy fails to teach or suggest the basis weight of the fiber tows.
Ono is directed to a fiber reinforced resin intermediate material including not only a thermoplastic resin but also a thermosetting resin.  A fiber-reinforced resin intermediate material according to the present invention is formed by attaching a resin to an outer surface part of a reinforcing fiber substrate, which is formed of reinforcing fibers subjected to opening, and heating the resin to a temperature equal to or higher than the melting point of the resin to impregnate the reinforcing fiber substrate with the resin, wherein the reinforcing fiber substrate has void space that is opened on an outer surface thereof and the resin is in a semi-impregnated state [0014].
2.  Example in [0065] states the carbon fiber woven fabric has a basis weight of 63 gsm which is within the claimed range and anticipates the claimed range of 70-160 gsm [0015].
Ono teaches the fiber-reinforced resin intermediate material is excellent in shaping ability and impregnating ability simultaneously. By laminating the fiber-reinforced resin intermediate material and heating and pressurizing it, a fiber-reinforced resin molded body (molded article) having a desired fiber volume content, sufficiently impregnated, and having less defects such as voids can be manufactured even when it has a complex shape [0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a woven fabric of spread tows motivated to produce a lightweight fiber reinforced molding material that can be formed into complex shapes.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
McAliley et al (US4781223).
Simmons et al (US20140217332).
McGrail et al (US5840424).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759